2018 IL App (3d) 160423

                              Opinion filed December 19, 2018
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2018

     THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
     ILLINOIS,                                        )       of the 13th Judicial Circuit,
                                                      )       La Salle County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )       Appeal No. 3-16-0423
            v. 	                                      )       Circuit No. 15-CF-149

                                                      )

     WILLIAM B. HORMAN,                               )       Honorable

                                                      )       H. Chris Ryan Jr.
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Schmidt and Wright concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          Defendant, William B. Horman, appeals his convictions for first degree murder and

     concealment of a homicidal death, arguing (1) that defense counsel was ineffective for failing to

     file a motion for reconsideration of its pretrial order granting the State a continuance and a

     motion to dismiss on speedy trial grounds and (2) that the circuit court should have conducted a

     preliminary Krankel inquiry into defendant’s pro se posttrial allegations of ineffective assistance

     of counsel. We affirm and remand.
¶2                                          I. BACKGROUND

¶3          Defendant was charged with first degree murder (720 ILCS 5/9-1(a)(1) (West 2014)) and

     concealment of a homicidal death (id. § 9-3.4(a)). On August 10, 2015, the State moved for a

     continuance for a trial date outside of the 120-day statutory speedy trial period in order to

     perform DNA testing. The State had previously moved for a continuance within the speedy trial

     window. The written motion was substantial in length and alleged that the crime scene

     processing took an extended period of time, since the evidence needed to be recovered from both

     the burn pile where the bones had been burned and the Fox River where the burned bones had

     been dumped. The bone fragments found then had to be identified as human bones before they

     could be sent to the laboratory. The motion further alleged that Illinois State Police forensic

     scientist Kelly Krajnik found the bone fragments to be in very poor condition. Due to their

     condition, she was not able to clean the bones as she normally would. One bone fragment was

     insufficient for DNA testing, and another had only resulted in a partial profile that did not match

     the deceased. She believed there was “some likelihood” that the partial DNA profile was due to a

     contaminant. Krajnik had recommended “that special mitochondrial DNA testing be performed

     on the bones in order to insure an accurate and verifiable DNA result.” Krajnik’s affidavit further

     stated that “in [her] opinion there may be a contaminant involved.” She further averred, “I

     believe that mitochondrial DNA testing is necessary in order to get a complete analysis of the

     DNA in this case.” The Illinois State Police did not have the capability of providing such testing.

     The State contacted the three laboratories that were equipped to perform the testing. None of

     them could perform the testing within the statutory speedy trial deadline, but the State chose the

     laboratory that could perform the testing in the most expedited time frame. The motion further

     stated, “This testing may establish that the bones are from the person of Robert Dowd.” Defense


                                                     2

     counsel objected to the motion, arguing that the motion was lacking and that defendant wanted

     his trial to begin as soon as possible. The court granted the motion, and set the trial for

     September 28, 2015, outside the 120-day speedy trial time frame.

¶4          On September 25, defendant waived his speedy trial right and moved for a continuance,

     stating, “We have just received some new information regarding the co-defendant, as well as

     we’re still awaiting the results from our expert on our DNA tests.” The trial was then set for

     November 16. Defendant twice again moved for a continuance because their expert asked for

     additional time. The trial was not held until February 29, 2016.

¶5          Defendant worked for Dowd at Rob’s Washouts (Washouts) in Ottawa. Many witnesses

     testified that defendant was angry at Dowd for not making him a partner in his business and that

     defendant had stated he wanted to hurt or kill Dowd. On April 15, 2015, one of Dowd’s friends

     had gone to Dowd’s property and saw a smoldering fire in a burn pile, but could not find Dowd.

     The sheriff’s office did a well-being check, but could not locate him. Another friend went to his

     house later that evening, saw a small fire burning, and saw Dowd’s Ford Bronco, but did not see

     Dowd. The friend returned the following morning and saw defendant and Jonathan Beckman

     cleaning up. The fire had been raked up. Defendant said he had not seen Dowd. Another friend

     saw Dowd’s Bronco at Washouts and started yelling for Dowd. Defendant was at Washouts and

     told the friend that Dowd left to do his taxes, meet some guys, and then go to Missouri.

     Defendant appeared nervous, and there were six garbage bags by the door.

¶6          Jonathan Beckman testified that on April 14 after 9 p.m., defendant called to tell him that

     he was upset with Dowd. Defendant then told Beckman that he was coming to pick him up.

     When defendant picked up Beckman, defendant said he was going to kill Dowd that night. They

     went to Washouts around 9:30 p.m. Beckman entered Washouts and saw Dowd asleep on a cot.


                                                     3

     He then told defendant that Dowd was asleep. Defendant grabbed a homemade wooden club

     from his truck. Defendant told Beckman that he had a bad arm and asked Beckman to “go in

     there and do it.” Beckman refused, saying he did not have any problems with Dowd. Defendant

     then told Beckman to open the sliding glass door to the office so he could enter. Beckman

     opened the door and defendant entered Dowd’s office. Beckman heard 10 to 15 thuds. He did not

     look into the office. Defendant then yelled to Beckman to grab a tarp and lay it on the floor.

     Defendant grabbed Dowd’s legs and dragged him onto the tarp. Defendant then hit Dowd three

     times in the back of the head with the wooden club. Beckman saw “blood coming out from

     behind [Dowd’s] ear.” Beckman helped pull the tarp over Dowd, but defendant loaded the body

     into defendant’s truck by himself. They drove to Dowd’s trailer, and defendant dragged Dowd’s

     body onto a burn pile, poured oil onto it, and lit it on fire. Defendant then placed wooden pallets

     and the wooden club on top of the burning body. Around 3 a.m., defendant found a bucket and

     lined it with aluminum foil. He then used a wooden spoon to crush the burned bone fragments

     and scoop them into the bucket. The Fox River was approximately 30 to 40 yards away from the

     burn pile. They walked to the river with the bucket, and Beckman acted as a lookout while

     defendant threw the remains into the river. They repeated this about five times. They went to

     another part of the river and dumped the bucket approximately 15 times. They then returned to

     clean up Washouts, and Beckman drove Dowd’s Bronco back to his trailer. They later left

     Dowd’s Bronco with someone in the Harvey area. Beckman had a deal with the State wherein he

     would plead guilty to concealment of a homicidal death and receive five years in the Department

     of Corrections in exchange for testifying against defendant.

¶7          Defendant was interviewed twice by investigators. The first time he was interviewed, he

     was not a suspect, and he did not make any incriminating statements. The second time he


                                                     4

     admitted being with Beckman at Washouts at the time of Dowd’s death. He said that Dowd hit

     his head and quit moving. He and Beckman put Dowd’s body in a tarp, burned it, and then threw

     the remains in the river. They abandoned Dowd’s Bronco in the vicinity of Morris.

¶8          Two individuals testified that defendant and another man came to their home in Harvey

     with the Bronco. Defendant told one of them they were better off not knowing why defendant

     did not have the title to it. The next day, one of the individuals drove the Bronco to “a place that

     does business with cars.” Several days later, officers from the La Salle County Sheriff’s

     Department came to speak with him, and he took them to the location of the Bronco.

¶9          Blood was recovered at Washouts, and it was determined to be Dowd’s. Bone fragments

     were discovered in the burn pile and the Fox River, but they were severely burned and very

     fragmented. An expert determined that the fragments came from the same adult individual.

     Krajnik said she had never seen bones so badly damaged. She was not able to clean the bones.

     She was skeptical that she could obtain any DNA from the bones. She obtained no DNA from

     the bones collected from the burn pile. She obtained a small amount of DNA from a fragment

     collected from the river, but the profile obtained did not match Dowd, defendant, or Beckman.

     She thought the result might have been from a contaminant. Krajnik recommended the

     mitochondrial DNA testing, stating: “I wanted to find out if the results that I had could be

     confirmed by mitochondrial testing. And what I mean by confirmed is I wanted to know if they

     type the same bone samples I typed, will they get a result.” She further stated,

                    “I was skeptical that I would get anything to begin with just because of their

                    condition. And because I did get a result and because it wasn’t what I expected to

                    get, I was fairly certain it had to have been a contaminant along the way. I just

                    didn’t know where it would be from.”


                                                      5

       The mitochondrial DNA expert was not able to obtain any DNA results.

¶ 10            Defendant did not present any evidence. After both parties rested, defendant stated to the

       court:

                       “I’ve been misinformed before, during my trial that I would be found guilty at

                       trial. I had asked my lawyers to question witnesses and evidence at cross-

                       examination and [received] no response. I don’t believe I got a fair

                       misrepresentation [sic] because they had ill intentions from the get-go to send me

                       to prison for something I didn’t do. I’ve asked them repeatedly to question

                       witnesses on and off the stand to show my innocence. *** [T]he witnesses were

                       Mike Diaz, Bob—Barbie Fuller, Rob Douglas Murray and Donnie Thompson.”

       The public defender stated:

                       “First of all, as far as the witnesses go, we’ve interviewed those people. Most of

                       them. I think one’s a new name that he never told us before. They’re absolutely of

                       no help to us whatsoever. In fact, some of them would have been extremely

                       helpful to the State.

                               As far as being misinformed, on Monday I went down and told him

                       exactly what every witness was going to say and what I thought the effect would

                       be upon the case. Explained it to him thoroughly.”

       Based on what was presented, the court said it could not “find anything which shows an

       incompetency or a lack of presentation or preparation in the matter.” Defendant then said he

       wanted to testify, so the court reopened the proofs. Defendant stated that he had nothing to do

       with Dowd’s disappearance. He said he did not hit or hurt Dowd. He had lied to the investigators




                                                        6

       to tell them what they wanted to hear. He was “stoned, intoxicated, and possibly drugged” during

       the interview, which he did not remember. The jury found defendant guilty.

¶ 11          Prior to sentencing, defendant sent four letters to the circuit court. The first letter stated

       there was “ineffective assistance” where his counsel (1) labored under an actual conflict of

       interest, (2) failed to present expert testimony, (3) did not check for fingerprints, and (4) did not

       test his hair or nails for drugs. The second letter asked for a new trial because defense counsel

       (1) failed to present expert testimony concerning footprints, hair, and DNA evidence; (2) never

       asked “critical and crucial” questions of the expert witnesses; (3) never asked about a note left by

       “Grumpee”; and (4) did not impeach witnesses. The third letter said defense counsel should have

       questioned more people, tested for prints, and checked his medical history to see that he was

       limited on the amount of weight he could carry. The fourth letter stated that counsel violated his

       sixth amendment right by failing to obtain witnesses in his favor.

¶ 12          At the sentencing hearing, the court told defendant it had read his letters. However, the

       court did not discuss or inquire about the allegations contained therein. Defendant was sentenced

       to 35 years’ imprisonment for first degree murder and 5 years’ imprisonment for concealment of

       a homicidal death. Defendant sent a fifth letter to the court after sentencing, again stating that his

       “VI amendment was violated-[his] right to counsel” for failure to obtain witnesses. He said

       counsel was incompetent and did not explain things to him. The record does not show that the

       contentions in the letter were ever discussed.

¶ 13                                             II. ANALYSIS

¶ 14          On appeal, defendant contends that (1) defense counsel was ineffective for failing to

       move the circuit court for reconsideration of its pretrial order granting the State a continuance

       beyond the 120-day speedy trial period to obtain additional DNA testing and failing to file a


                                                         7

       motion to dismiss on speedy trial grounds and (2) the court erred in failing to hold a preliminary

       Krankel inquiry into the ineffective assistance claims raised in the letters he sent the court. First,

       we find that defendant has failed to show that defense counsel’s performance was deficient or

       that he was prejudiced by the failure to move for reconsideration and dismissal, as Krajnik’s trial

       testimony was similar to her affidavit and the mitochondrial DNA testing was material. Second,

       we find that the court should have held a preliminary Krankel hearing to address defendant’s

       contentions of ineffective assistance of counsel.

¶ 15                                          A. Ineffective Assistance

¶ 16           Defendant first contends that counsel was ineffective for failing to move to dismiss the

       case on statutory speedy trial grounds. “In Illinois, a defendant has *** a statutory right to a

       speedy trial.” People v. Cordell, 223 Ill. 2d 380, 385 (2006). This right is contained in section

       103-5(a) of the Code of Criminal Procedure of 1963 (Code), which states, “Every person in

       custody in this State for an alleged offense shall be tried by the court having jurisdiction within

       120 days from the date he or she was taken into custody unless delay is occasioned by the

       defendant ***.” 725 ILCS 5/103-5(a) (West 2014). However, section 103-5(c) of the Code

       states, in pertinent part, “If the court determines that the State has exercised without success due

       diligence to obtain” the “results of DNA testing that is material to the case and that there are

       reasonable grounds to believe that such results may be obtained at a later day, the court may

       continue the cause on application of the State for not more than an additional 120 days.” Id.

       § 103-5(c). Stated another way, in order for the State to receive a continuance outside of the

       statutory 120-day speedy trial guarantee for DNA testing, the State has to show that (1) it

       exercised due diligence to obtain DNA results, (2) the DNA results are material to the case, and

       (3) the results can be obtained at a later date. Id.


                                                              8

¶ 17          Defendant does not challenge that the State exercised due diligence in obtaining the

       mitochondrial DNA results or that the results could be obtained at a later date. Instead, defendant

       contends that Krajnik’s testimony at trial called into question the materiality of the mitochondrial

       DNA results and, therefore, defense counsel was ineffective for failing to move to reconsider the

       continuance and to dismiss the case. Defendant contends that Krajnik’s testimony at trial

       “painted an entirely different picture” than the State’s motion for continuance and Krajnik’s

       affidavit attached to such motion. Defendant states:

                      “Krajnik’s trial testimony revealed that the trial court continued [defendant’s] trial

                      beyond the 120-day speedy-trial period on the basis of misinformation and

                      material omissions in the State’s motion to continue and Krajnik’s supporting

                      affidavit. The motion and affidavit mischaracterized the nature of Krajnik’s test

                      results and the reason why she recommended mitochondrial DNA testing. The

                      motion also presented a false impression that further DNA testing could establish

                      that the bones were from Dowd—something that Krajnik never corroborated and

                      that her trial testimony refuted.”

       Defendant points to the fact that the State’s motion said there was “some likelihood” that the

       partial DNA result was from a contaminant, while Krajnik’s testimony stated she was “fairly

       certain” it was a contaminant. Defendant states that Krajnik “merely wanted mitochondrial DNA

       testing to confirm her result” and “a second round of DNA testing, albeit more sensitive testing,

       yielding either a DNA profile not consistent with the victim, [defendant], or Beckman *** or no

       DNA profile at all *** would not have been material to the case.”

¶ 18          Our supreme court has stated:




                                                           9

                             “To prevail on a claim of ineffective assistance of counsel, a defendant

                      must demonstrate that counsel’s performance was deficient and that the deficient

                      performance prejudiced the defendant. [People v.] Domagala, 2013 IL 113688,

                      ¶ 36 (citing Strickland [v. Washington], 466 U.S. at 687). Specifically, a

                      defendant must show that counsel’s performance was objectively unreasonable

                      under prevailing professional norms and that there is a reasonable probability that,

                      but for counsel’s unprofessional errors, the result of the proceeding would have

                      been different. Domagala, 2013 IL 113688, ¶ 36 (quoting Strickland, 466 U.S. at

                      694). A reasonable probability is defined as a probability sufficient to undermine

                      confidence in the outcome. People v. Simpson, 2015 IL 116512, ¶ 35 (quoting

                      Strickland, 466 U.S. at 694). A defendant must satisfy both prongs of the

                      Strickland test and a failure to satisfy any one of the prongs precludes a finding of

                      ineffectiveness. Simpson, 2015 IL 116512, ¶ 35 (citing People v. Patterson, 192
Ill. 2d 93, 107 (2000)).” (Internal quotation marks omitted.) People v. Veach,

                      2017 IL 120649, ¶ 30.

¶ 19          We find that counsel’s failure to move for reconsideration or dismissal did not amount to

       deficient performance. The differences in Krajnik’s affidavit and trial testimony were minimal at

       most. Krajnik was not an expert in mitochondrial DNA testing and could not perform it. She

       specifically stated that it was a more sensitive test and she “wanted to know if they type the same

       bone samples [she] types, will they get a result.” The mitochondrial DNA test could have found

       (1) no DNA (which it did), thus confirming that whatever she found was a contaminant, (2) some

       partial DNA that did not match Dowd, thus determining that the bones were not from Dowd, or

       (3) some DNA of Dowd. Any of these results would have been material to the case. Though


                                                       10 

       Krajnik did not testify or aver in her affidavit that the DNA of Dowd could be found, it was still

       a potential option with the more sensitive testing. Moreover, a finding of no DNA or a

       determination that the bones were not from Dowd would have been favorable to defendant.

       Therefore, defendant cannot establish that counsel was unreasonable for failing to move the

       circuit court for reconsideration of the continuance or a dismissal on speedy trial grounds.

¶ 20           Further, defendant has also not shown that he was prejudiced by his counsel’s alleged

       failure. The court was unlikely to have granted either the motion to reconsider or the motion to

       dismiss. Even with Krajnik’s trial testimony, the mitochondrial DNA testing was material to the

       case. We also note that defendant subsequently waived his speedy trial right and moved for a

       continuance multiple times, based on the fact that the State was still awaiting results from its

       DNA expert.

¶ 21                                     B. Preliminary Krankel Inquiry

¶ 22           Next, defendant contends that the court should have conducted a preliminary Krankel

       inquiry into the allegations of ineffective assistance of counsel contained in the letters that

       defendant sent the court prior to sentencing. We note that the court had previously conducted a

       preliminary Krankel inquiry for the ineffective assistance of counsel claim defendant raised at

       the close of evidence at trial.

¶ 23           At the outset, we note that the State contends that the circuit court read defendant’s letters

       and “found, not only that defendant’s claims were without merit, but that they had already been

       addressed during the previous Krankel hearing.” The State mischaracterizes the record. The court

       stated at the sentencing hearing only that it had read defendant’s letters. It did not make any

       findings regarding the merit of the claims or state that that claims had been previously addressed.

       The record contains no indication that the court actually considered the letters at all. Moreover,


                                                        11 

       the preliminary Krankel inquiry held after the close of evidence did not address many of the

       ineffective assistance of counsel allegations that defendant subsequently raised in his letters.

¶ 24          A defendant who raises a pro se posttrial claim of ineffective assistance of counsel is

       entitled to have those claims heard by the circuit court. People v. Krankel, 102 Ill. 2d 181 (1984).

       Hearing those claims is a two-step process: (1) the circuit court makes a preliminary inquiry to

       examine the factual basis of the defendant’s claim and (2) if the allegations show “possible

       neglect of the case,” new counsel is appointed to represent the defendant in a full hearing on his

       pro se claims. People v. Moore, 207 Ill. 2d 68, 78 (2003). In order to trigger a preliminary

       inquiry, “ ‘[a] pro se defendant is not required to do any more than bring his or her claim to the

       trial court’s attention’ [citations], and thus, a defendant is not required to file a written motion

       [citation] but may raise the issue orally [citation] or through a letter or note to the court

       [citation].” People v. Ayres, 2017 IL 120071, ¶ 11 (quoting Moore, 207 Ill. 2d at 79). “In making

       the inquiry, ‘some interchange between the trial court and trial counsel regarding the facts and

       circumstances surrounding the allegedly ineffective representation is permissible and usually

       necessary in assessing what further action, if any, is warranted on a defendant’s claim.’ ” Id. ¶ 12

       (quoting People v. Jolly, 2014 IL 117142, ¶ 30, and citing Moore, 207 Ill. 2d at 78). The circuit

       court may address the contentions with counsel and the defendant and may “make its

       determination based on its knowledge of defense counsel’s performance at trial and the

       insufficiency of the defendant’s allegations.” Id.

¶ 25          The parties do not dispute that the court held a preliminary Krankel inquiry after the close

       of evidence at trial. Defendant stated,

                      “I’ve been misinformed before, during my trial that I would be found guilty at

                      trial. I had asked my lawyers to question witnesses and evidence at cross­


                                                        12 

                      examination and [received] no response. I don’t believe I got a fair

                      misrepresentation [sic] because they had ill intentions from the get-go to send me

                      to prison for something I didn’t do. I’ve asked them repeatedly to question

                      witnesses on and off the stand to show my innocence. *** [T]he witnesses were

                      Mike Diaz, Bob—Barbie Fuller, Rob Douglas Murray and Donnie Thompson.”

       The court gave defense counsel an opportunity to respond, and then the court said it could not

       “find anything which shows an incompetency or a lack of presentation or preparation in the

       matter.”

¶ 26          However, after trial, defendant sent multiple letters to the court raising various additional

       claims of ineffective assistance of counsel. Thus, the question before us is whether the court was

       required, under Krankel and its progeny, to conduct another preliminary Krankel inquiry to

       address the subsequent claims defendant raised. The State contends that a defendant is not

       entitled to multiple preliminary Krankel inquiries, asserting that it is “unaware of any authority

       stating that a defendant may bring an endless string of such claims prior to sentencing and have

       them all heard in successive Krankel proceedings.” Likewise, defendant states that he “is

       unaware of any authority stating that a defendant may not do so.” We too have failed to find any

       case law expressly discussing the matter and believe it is a question of first impression.

¶ 27          We believe that the public policy considerations discussed by our supreme court in Ayres

       appear to support the contention that a defendant could raise multiple ineffective assistance of

       counsel claims posttrial that require successive Krankel proceedings. Ayres says:

                      “The goal of Krankel is to ‘facilitate the trial court’s full consideration of a

                      defendant’s pro se claims of ineffective assistance of trial counsel and thereby

                      potentially limit issues on appeal.’ Jolly, 2014 IL 117142, ¶ 29. Moreover, ‘[b]y


                                                        13 

                      initially evaluating the defendant’s claims in a preliminary Krankel inquiry, the

                      circuit court will create the necessary record for any claims raised on appeal.’ Id.

                      ¶ 38. Absent such a record, as in the case at bar, appellate review is precluded.

                      Moreover, the inquiry is not burdensome upon the circuit court, and the facts and

                      circumstances surrounding the claim will be much clearer in the minds of all

                      involved when the inquiry is made just subsequent to trial or plea, as opposed to

                      years later on appeal.” Id. ¶ 21.

       Ayres further states:

                               “The purpose of the preliminary inquiry is to ascertain the underlying

                      factual basis for the ineffective assistance claim and to afford a defendant an

                      opportunity to explain and support his claim. In this way, the circuit court will

                      have the necessary information to determine whether new counsel should be

                      appointed to argue the claim of ineffective assistance of counsel. A defendant

                      need only bring his claim to the court’s attention, posttrial, whether orally or in

                      writing.” Id. ¶ 24.

¶ 28          The preliminary Krankel inquiry is a way for the court to efficiently consider a

       defendant’s allegations of ineffective assistance of counsel close in time to when they occurred

       and create a record that could be used on appeal. Such an inquiry is not burdensome on the court

       as it does not take much time; the preliminary inquiry, here, after the close of evidence, is

       contained on only 2½ pages of the record. As Ayres states:

                      “ ‘What if a pro se defendant is present in court and says “I received ineffective

                      assistance of counsel”? Can the circuit court just ignore that comment?’ The

                      answer is clearly ‘No,’ and because a circuit court cannot ignore such a claim, it


                                                          14 

                      would be illogical to now hold a court may ignore a claim made in a pro se

                      defendant’s written posttrial motion.” Id. ¶ 23.

¶ 29          We believe the above reasoning applies equally to multiple ineffective assistance claims.

       Had defendant orally pronounced each of his allegations in open court, the court could not have

       ignored them. The fact that he brought the claims in separate letters does not change this duty.

       We note, too, that allowing only one preliminary Krankel inquiry would lead to absurd results.

       The preliminary inquiry in this case happened at the close of evidence, but before the trial was

       over and before sentencing. Allowing only one inquiry would prevent a defendant in a similar

       situation from raising any contentions with counsel’s performance during closing arguments,

       sentencing, or posttrial motions.

¶ 30          Defendant’s letter raised many claims of ineffective assistance of counsel. Some actually

       included the words “ineffective assistance” or “sixth amendment,” while other allegations did

       not specifically say ineffective assistance, but challenged counsel’s failures more specifically.

       Either way, the court should have conducted a preliminary inquiry. See People v. Lobdell, 2017
IL App (3d) 150074, ¶ 37 (holding that either the words “ineffective assistance” or the substance

       of a claim was enough to require a preliminary inquiry). Therefore, we find that the court was

       required to hold a preliminary Krankel inquiry to ascertain the factual basis of defendant’s

       ineffective assistance of counsel claims contained in his letters. We note that in cases such as

       this, where a defendant has sent multiple letters after trial, a court need not conduct a separate

       inquiry immediately after receiving each letter. The court, in this case, could have addressed five

       of defendant’s letters when defendant was in court for the sentencing hearing. This may have

       prevented defendant from sending another letter after sentencing (the fifth of the five letters).




                                                        15 

¶ 31           Here, the court never determined whether or not defendant raised a “colorable claim” of

       ineffective assistance of counsel. While the State would have us believe that it is defendant’s

       duty to raise a “colorable claim” of ineffective assistance, we note that our supreme court has

       expressly held that a defendant’s claim of ineffective assistance of counsel does not have to be

       legally sound in order to trigger a preliminary hearing. Ayres, 2017 IL 120071, ¶¶ 11, 35. The

       point of the preliminary inquiry is for the circuit court to give defendant an opportunity to flesh

       out his claim. Id. ¶ 20. It is only after the preliminary inquiry that the court determines whether

       defendant’s allegations show possible neglect in order to require appointment of new counsel for

       a full Krankel hearing. Moore, 207 Ill. 2d at 77-78. We emphasize that a full interchange

       between the court, defendant, and counsel is not required in every preliminary inquiry. In some

       instances, the court’s knowledge of counsel’s performance and the insufficiency of the

       defendant’s allegations may be enough to determine that defendant did not raise a colorable

       claim to justify a Krankel hearing. See Ayres, 2017 IL 120071, ¶ 12 (in making the preliminary

       inquiry, “the trial court is permitted to make its determination based on its knowledge of defense

       counsel’s performance at trial and the insufficiency of the defendant’s allegations”). Remand is

       warranted in the instant case because the court failed to conduct any type of preliminary inquiry.

       Id. ¶ 26.

¶ 32                                         III. CONCLUSION

¶ 33           The judgment of the circuit court of La Salle County is affirmed and remanded with

       instructions to conduct a preliminary Krankel inquiry.

¶ 34           Affirmed and remanded.




                                                       16